                Case 19-22952-RAM       Doc 22    Filed 01/16/20     Page 1 of 1


                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA

In re:                                             Case No.: 19-22952-RAM
                                                   Chapter 13
         Maria E Mejia
                  Debtor(s)         /

                        OBJECTION TO CLAIM ON SHORTENED NOTICE

               IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION
                                 TO YOUR CLAIM

       This objection seeks either to disallow or reduce the amount or change the
priority status of the claim filed by you or on your behalf. Please read this objection
carefully to identify which claim is objected to and what disposition of your claim is
recommended. Upon the filing of this objection an expedited hearing on this objection
will be scheduled on the date already scheduled for the confirmation hearing in
accordance with Local Rule 3007-1(B)(2).

       Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the [trustee][debtor]
objects to the following claim filed in this case:

Claim                                       Amount of
No.              Name of Claimant           Claim

1-2              Internal Revenue Service   $485.35

Basis for Objection and Recommended Disposition

On or about January 10, 2020, Creditor filed an amended proof of claim in the amount of
$485.35 with a priority amount of $95.41. The Creditor alleges that the priority amount is
estimated because the Debtor has not filed a return for the 2016 tax year. The Debtor
responded to the Creditor stating that the Debtor was not required to file her 2016 taxes
because she did not work that year. Debtor requests the portion of the amended claim relating
to the 2016 tax year be stricken and disallowed and therefore the claim should be reduced to
$389.95 as an unsecured general claim only.

I FURTHER CERTIFY that I have contacted and left a voicemail to Creditor’s agent in an
attempt to resolve these issues without a hearing.

The undersigned acknowledges that this objection and the notice of hearing for this objection
will be served on the claimant and the debtor at least 14 days prior to the confirmation hearing
date and that a certificate of service conforming to Local Rule 2002-1(F) must be filed with
the court when the objection and notice of hearing are served.

DATED: January 16, 2020                     Respectfully Submitted:
                                            Robert Sanchez, P.A.
                                            355 West 49th Street
                                            Hialeah, FL 33012
                                            Fl. Bar No. 0442161
                                            Telephone: (305) 687-8008
                                            E-Mail: court@bankruptcyclinic.com



LF-70 (rev. 12/01/09)
